Citation Nr: 1628162	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-13 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Air Force from April 1981 to April 2003.  His primary duties were combat control parachutist and survival equipment parachutist. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is contained in the electronic record.

The claims listed on the title page of this decision were denied by the Board in an April 2014 decision, which also denied claims for service connection for right elbow and left ear hearing loss conditions.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In February 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision denying the right knee and low back claims and remand them for readjudication in compliance with directives specified.  The JMR stated that the Veteran agreed to abandon the right elbow and left ear hearing loss claims.  The Court granted the JMR.

As a result of the JMR, the Board remanded this matter in June 2015, to comply with the directives of the JMR.  The requested development performed complies with the directives of the Board remand and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  A chronic right knee disorder, diagnosed as chondromalacia of the patella, was first manifested several years after the Veteran's retirement from the service, and the preponderance of the competent evidence of record is against a finding that it is related to an incident in the service, to include the duties performed by the Veteran as a parachutist.

2.  A chronic low back disorder, diagnosed as degenerative disc disease at L5-S1, Schmorl's node of the lumbar spine, and spinal stenosis at L5-S1, was first manifested several years after the Veteran's retirement from the service, and the preponderance of the competent evidence of record is against a finding that it is related to an incident in the service, to include the duties performed by the Veteran as a parachutist.  


CONCLUSIONS OF LAW

1.  A right knee disorder, diagnosed as chondromalacia of the patella, is not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  A low back disorder, diagnosed as degenerative disc disease, a Schmorl's node of the lumbar spine, and spinal stenosis at L4-L5, is not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a June 2006 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  A May 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

In conjunction with the Veteran's claim, VA examinations were performed and opinions were obtained, including a September 2015 opinion as to the relationship between and current low back and right knee disorders and his period of service.  The opinions obtained are sufficient and provide detailed rationale in order to properly address the Veteran's claim.  As such, the Board finds that an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and also appearing at a hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's low back and right knee disorders are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).

Right Knee

The Veteran maintains that his current right knee disorder is either related to the injuries sustained to the right knee as a result of an in-service motorcycle accident or are as a result of repeated parachute jumps performed in service.  

The report of the Veteran's January 1981 service entrance examination is negative for any complaints or clinical findings of a right knee disorder. 

Service treatment records show that in May 1997, the Veteran sustained a right knee injury when he was involved in a motorcycle accident.  The various diagnoses were a right meniscal tear and a right knee chondral injury vs. a minimal anterior cruciate ligament tear.  X-rays were negative for evidence of a right knee fracture or intra-articular pathology, but there was a hemiarthrosis which was aspirated.  Thereafter, the Veteran underwent physical therapy, and in February 1998, it was noted that he had made a full recovery with no complications or sequelae.  At the end of July 1997, he returned to flight status and parachute duty, and subsequent reports are negative for any residual right knee disability.  On the March 2002 report of his medical history, the Veteran denied having any medical problems that he felt were work related; and in August 2002, during a pre-deployment assessment, he responded "No", when asked if he had any medical or dental problems. 

There were no findings of a right knee disorder in the years immediately following service.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2006.  The examiner noted that the Veteran reported injuring his right knee in 1995 or 1996 while teaching new recruits about motorcycle riding and one of them flipped over him and struck his right knee.  The Veteran indicated that X-rays were obtained at that time.  The Veteran reported that he went through nine months of physical therapy.  He stated that he was given a metal brace to wear on his right knee at the time.  He indicated that after his initial medical treatment and physical therapy for nine months and the issuance of his brace he did not receive any additional medical care for his knee.  Physical examination performed at that time revealed the Veteran had full range of motion of the right knee without any evidence of laxity.  Flexion of the right knee was from 0-140 degrees.

The examiner initially diagnosed the Veteran as having a possible anterior cruciate ligament tear, as previously stated in the record, but there was no x-ray substantiation along with no physical examination substantiation.

At his October 2009 hearing, the Veteran testified as to having injured his knee in a motorcycle accident in 1997.  He indicated that he tore his meniscus.  He stated that he opted to not have surgery and to undergo physical therapy.  He reported that he was given a metal brace for his right knee to allow him to continue jumping and not reinjure his knee.  He stated that he did not have an injury worth noting following the motorcycle accident.  The Veteran reported that he had stiffness and pain with prolonged running following his retirement from service.  He testified that he had pain and limitation of motion and a little instability when he left the service.  

The Veteran testified that he received treatment for his knee from his place of employment, to include physical therapy, icing, and hot treatments, as he worked at a special tactics training squadron where there were a lot of doctors.  The Veteran indicated that the 2006 VA examination did not reflect his current knee problems.  He reported having jumped close to 100 times following the motorcycle accident.  He noted feeling pressure on his knee when landing.  He stated that the knee brace he used essentially encapsulated the whole knee.  

The Veteran was afforded an additional VA examination in September 2010.  The examiner noted the history of the right knee injury at that time, to include the February 1998 finding of full recovery, no chronicity, no sequelae.  The examiner also noted that the April 2001 Post-Deployment and August 2002 Pre-Deployment health assessments were silent for right knee or other ortho complaints; in Veteran's words "General health is very good," and the February 2003 Retirement Report of Medical Assessment, which was silent for complaints or diagnosis of a right knee condition.  It was further observed that post-service medical records were silent for diagnosis, management, and treatment of a right knee condition.

The examiner indicated that the Veteran denied other recurrent right knee injuries during or post-service, although he reported having approximately 300-400 jumps throughout the rest of his military career, which he claimed would aggravate his knee.  He denied any right knee surgeries.  The examiner noted that the Veteran has been a military instructor at Hurlburt Field AFB from 2005 to present and that he denied seeking medical care for his right knee post-service.

Following examination, a diagnosis of right knee chondromalacia patella (claimed as right knee disability) was rendered.  The examiner indicated that it was not caused by or related to service (service treatment records were silent for this condition).  It was more likely age-related.  In support of the opinion the examiner noted resolved in-service right knee chondral injury vs. minimal fiber ACL tear (May 1997); February 1998 Medical Addendum reports full recovery of right knee injury NCNS (no chronicity no sequelae ); and that the February 2003 retirement report of medical assessment was silent for a right knee condition.

In its June 2015 remand, prepared in conjunction with the JMR, the Board noted that the JMR stated that a September 2010 VA examination was inadequate because it did not discuss whether the Veteran's in-service parachute jumps caused or contributed to his current knee and lower back disorders.  Therefore, a remand was necessary so an addendum opinion could be generated.  The Board requested that the examiner render an opinion as to whether it was at least likely as not (50 percent or greater probability) that the Veteran's current right knee disability was related to his active duty service.  The examiner had to specifically consider and address the role the Veteran's job as a parachutist played in either causing or aggravating any right knee injury.  The Board indicated that the Veteran's DD-214 stated that he was a parachutist for 10 years and 11 months and that the Veteran testified that he performed 100s of jumps.  The Board also noted that the Veteran had specifically indicated that he landed on his right knee when jumping hundreds of times after originally injuring it in a motorcycle accident. 

In September 2015, the requested opinion was obtained.  The examiner indicated that the Veteran's entire file had been reviewed.  She reported that the Veteran's right knee chondromalacia patella caused mild functional limitation and was less likely than not caused by, related to, or aggravated by his active duty service.  In support of her opinion, the examiner indicated that the service treatment records, including the February 2003 Retirement Physical, were silent for chondromalacia patella, as were the immediate post-service medical records.  The examiner also observed that chondromalacia patella was diagnosed by the September 2010 VA examination showing positive grind test, right knee (7 years post-service.).  She indicated that it was not uncommon in the general population and that it was most likely caused by and related to natural age.  She further observed that the in-service right knee chondral injury vs minimal fiber ACL tear (May 1997) resolved and that the February 1998 Medical Addendum reported full recovery of right knee injury, NCNS.  She also noted that the February 2003 Retirement Report of Medical Assessment was silent for a right knee condition, and/or residuals, and that immediate post-service medical records were silent for a right knee chondral injury v. minimal fiber ACL tear or residuals.  She reported she had carefully considered the Veteran's role/job as a parachutist played in either causation or aggravation of these injuries. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current right knee disorder, chondromalacia patella, had its onset in service.  While the Board notes that the Veteran did sustain an injury to his right knee in a May 1997 motorcycle accident, this injury resolved with no residuals, as evidenced by the February 1998 addendum report specifically indicating that the Veteran's right knee injury had resolved; the April 2001 Post-Deployment and Aug 2002 Pre-Deployment health assessments being silent for right knee or other orthopedic complaints, with the Veteran reporting his general health was very good; and the February 2003 Retirement Report of Medical Assessment being silent for complaints or diagnosis of a right knee condition.  Furthermore, normal physical examination findings and normal x-rays studies of the right knee were reported at the time of his November 2006 VA examination; therefore, the evidence does not reflect right knee chondromalacia patella or permanent residuals resulting from the May 1997 motorcycle accident.  

As to the Veteran's reports that he has had right knee problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had right knee problems on his pre and post deployment examinations or that he had right knee problems on his February 2003 retirement medical assessment.  The above evidence is more probative than are his assertions, voiced beyond his period of service, that any claimed right knee disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of right knee symptoms since service are not credible.

As to the Veteran's belief that his current right knee disorder is related to his period of service, the question of causation of a complex medical condition such as the right knee chondromalacia extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It has not been shown that he has the requisite training diagnose the cause of his current right knee chondromalacia.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current right knee disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  In contrast, the September 2010 and September 2015 VA examiners, following comprehensive reviews of the record, and examination in the case of the September 2010 VA examiner, opined that the Veteran's current right knee disorder was less likely than not caused by or a result of an incident in service or to have begun in active service, with September 2015 VA examiner specifically indicating that she had considered the Veteran's duties as a parachutist when rendering her opinion.  The Board is placing greater weight on these opinions as they were rendered after a thorough review of the record with detailed rationale being set forth to support the opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  

As it relates to 38 U.S.C.A. § 1154(b), as noted above, a veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  The Veteran has not provided such competent medical evidence, and the competent medical evidence of record, in the form of the September 2015 VA opinion, is against the claim.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Low Back

The Veteran maintains that his current low back disorders had their onset in service as a result of a helicopter jump while in Afghanistan or in the alternative are related to injuries sustained due to repetitive jumps performed in service. 

A review of the Veteran's service treatment records reveals that he was seen in January 1994 with complaints of back problems after digging a ditch.  An assessment of mechanical low back pain was rendered.  During an April 1994 flight examination, the Veteran responded "no" when asked if he then had or had ever had, recurrent back pain.  His service treatment records, including numerous flight examinations, are negative for any findings of a chronic, identifiable low back disorders.  In February 2003, during a medical assessment performed in conjunction with his retirement from the service, he reported that he intended to seek VA disability benefits due a back injury sustained during a hard helicopter landing, which he clarified occurred in October/November 2001 at his hearing.  Despite his report of injuring his back in a 2001 helicopter accident, subsequent reports are negative for any residual disability.  For example, in a March 2002 report of medical history, the Veteran denied having any medical problems that he felt were work related.  In August 2002, during a pre-deployment assessment, he responded "No", when asked if he had any medical or dental problems.  In April 2006, the Veteran was seen with complaints of low back pain secondary to tweaking his back while on his boat.  A diagnosis of a back spasm was rendered.  There was no report of in-service injury noted at that time.  

The Veteran was afforded a VA examination in October 2006.  The Veteran reported he was in an actual helicopter crash in Afghanistan.  He stated that he had a radio backpack on and landed on his back and struck his right elbow.  He reported that occasionally he could not bend over.  He stated that approximately a year ago he had gotten a hallway examination from somebody in Medical and they told him that he had some back spasms.  The Veteran reported that he was in the field for six days after the accident and received only minimal medical care when they returned to the air field and that was by a medical corpsman as opposed to a physician. 

Physical examination revealed lumbosacral range of motion of normal flexion from 0-90 degrees; normal extension from 0-30 degrees; normal side bending left and right from 0-30 degrees; and normal rotation left and right of the thoracolumbar spine from 0-30 degrees.  There was no paravertebral evidence of any muscle spasm nor any spinous percussible tenderness.  A diagnosis of mechanical low back pain, per the c file, possible degenerative disease, with no x-ray or physical examination substantiation, was rendered.  

In September 2007, the Veteran was treated at Marshall Family Chiropractic for low back and thoracic spine pain, lumbar and thoracic segmental dysfunction, and muscle spasm.  X-rays revealed a Schmorl's node in the lumbar spine and spinal stenosis at L4-L5. 

At his October 2009 hearing the Veteran testified that he injured his back in a helicopter crash in Afghanistan in October/November 2001.  He reported that he was dropped 15 feet on his back.  He indicated that X-rays were taken when he returned stateside but he was unsure of the results.  He stated that he had persistent muscle spasms.  He also reported that his back would hurt after certain landings, to include more hard impact landings when using a static line.  He testified that muscle spasms were his main problem.  

At the time of a September 2010 examination, the examiner noted the inservice findings, along with the Veteran's reports of having fallen about 15 feet out of a helicopter during a crash in Afghanistan in 2001, with the Veteran reporting having received some pain pills from a medic.  The examiner also noted that the Veteran reported having ongoing back pain throughout the remainder of his military career.  

Physical examination revealed forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 30 degrees.  X-rays taken at that time revealed narrowing of the disc space at L5-S1.  The examiner rendered a diagnosis of lumbar spine degenerative disc disease L5-S1 with minimal functional limitation.  

The examiner opined that it was not caused by or related to service (service treatment records were silent).  It was likely age-related.  In support of the opinion the examiner noted that mechanical low back pain resolved in 1994 with no residuals and that there was no objective evidence in service treatment records to support a back injury as a result of crash/hard landing of helicopter (except for February 18, 2003 Retirement Report of Medical Assessment).  

In the June 2015 remand, prepared in conjunction with the JMR, the Board noted that the JMR stated that the September 2010 VA examination was inadequate because it did not discuss whether the Veteran's in-service parachute jumps caused or contributed to his current knee and lower back disorders.  Therefore a remand was necessary so an addendum opinion could be generated.  The Board requested that the examiner render an opinion as to whether it was at least likely as not (50 percent or greater probability) that the Veteran's current low back disability was related to his active duty service.  The examiner had to specifically consider and address the role the Veteran's job as a parachutist played in either causing or aggravating any low back injury, including the landings jarring his low back after initially injuring it in the helicopter crash.  The Board noted that the Veteran's DD-214 indicated that he was a parachutist for 10 years and 11 months and that the Veteran testified that he performed 100s of jumps.  

In September 2015, the requested opinion was obtained.  The examiner indicated that the Veteran's entire file had been reviewed.  The examiner opined that lumbar spine degenerative disc disease L5-S1 (claimed as lower back disability) with minimal functional limitation, was less likely than not related to his active duty service.

As rationale for her opinion, the examiner indicated that service treatment records were silent for lumbar spine degenerative disc disease L5-S1 and that the November 2006 lumbar spine X-ray was normal (3 years post-service) and that the September 2010 lumbar spine X-ray showed lumbar degenerative disc disease L5-S1 (7 years post- service).  She indicated that it was most likely caused by and related to natural age and other factors.

The examiner noted that the in-service mechanical low back pain resolved in 1994 with no residuals.  She further observed that there was insufficient service treatment record evidence to support a back injury as a result of crash/hard landing of helicopter (except for February 18, 2003 Retirement Report of Medical Assessment) and that the immediate post-service medical records were silent for mechanical low back pain and/or residuals.  

She stated that everyone with chronic or recurrent back pain had a first episode of back pain - it did not necessarily make the initial episode(s) related to the later chronic condition.  She indicated that the reason was that while back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, degenerative disc disease and spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of, or related to, the other.  However, individuals often remember an episode "where it all began", despite the lack of a medical nexus.  She observed that Guides Newsletter AMA Jul/Aug 2009:7-11 showed that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease. 

She indicated she had carefully considered the Veteran's role/job as a parachutist had played in either causation or aggravation of these injuries. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current low back disorder had its onset in service.  Although the Board notes that the Veteran was seen in January 1994 with complaints of low back pain, with a diagnosis of mechanical low back pain being rendered, this resolved, as evidenced by no further treatment being required.   While the Veteran reported having sustained a back injury during a February 2003 medical assessment, performed in conjunction with his retirement from the service, sustained during a hard helicopter landing, which he clarified occurred in October/November 2001 at his hearing; subsequent reports are negative for any residual disability.  For example, in a March 2002 report of medical history, the Veteran denied having any medical problems that he felt were work related.  In August 2002, during a pre-deployment assessment, he responded "No", when asked if he had any medical or dental problems.  Furthermore, normal physical examination findings and normal x-rays studies of the lumbar spine were reported at the time of his November 2006 VA examination; therefore, the evidence does not reflect lumbar disc disease or permanent residuals resulting from the January 1994 ditch digging incident or the Veteran's reported fall from a helicopter during a helicopter crash in Afghanistan in 2001.  

As to the Veteran's reports that he has had back problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had back problems on his pre and post deployment examinations following the helicopter incident.  Moreover, the Veteran reported that he had back problems as a result of tweaking his back on a boat in April 2006, with no mention of any in-service injury.  Furthermore, there were no findings of a back disorder, including on x-ray, at the time of the April 2006 VA examination.  The above evidence is more probative than are his assertions, voiced beyond his period of service, that any claimed low back disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of low back problems since service are not credible.

As to the Veteran's belief that his current low back disorder is related to his period of service, the question of causation of a complex medical condition such as degenerative disc disease extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It has not been shown that he has the requisite training to diagnose the cause of his current lumbar spine degenerative disc disease or any other lumbar spine disorder.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current low back disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  In contrast, the September 2010 and September 2015 VA examiners, following a comprehensive review of the record, and examination in the case of the September 2010 VA examiner, opined that the Veteran's current low back disorder was less likely than not caused by or a result of an incident in service or to have begun in active service, with the September 2015 VA examiner specifically indicating that she had considered the Veteran's duties as a parachutist when rendering her opinion.  The Board is placing greater weight on these opinions as they were rendered after a thorough review of the record with detailed rationale being set forth to support the opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  

As it relates to 38 U.S.C.A. § 1154(b), as noted above, a veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  The Veteran has not provided such competent medical evidence, and the competent medical evidence of record, in the form of the September 2015 VA opinion, is against the claim.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a right knee disorder is denied.  

Service connection for a low back disorder is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


